Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 11/08/2021 has been entered. Claims 1 and 18-19 have been amended. Claim 12 has been canceled. Claims 1-11 and 13-20 remain pending in the application. Rejections of claims 18-19 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 7-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1).

(e.g., Figs. 1-2 and 4) discloses a display substrate, comprising: 
a base substrate (substrate 002); 
a plurality of light emitters (light emitting elements 210) over the base substrate (substrate 002), configured to emit lights towards a pattern (fingerprint including ridges A and valleys B) to be detected; 
a plurality of light sensors (photo diodes 110) over the base substrate (substrate 002), configured to sense lights reflected by the pattern (fingerprint including ridges A and valleys B) to be detected; and
a top substrate (substrate 500) being provided over the plurality of light emitters (light emitting elements 210) and the plurality of light sensors (photo diodes 110);
wherein: 
each of at least one of the plurality of light emitters (light emitting elements 210) comprises a first electrode (cathode 213), a light-emitting layer (light-emitting layer 212), and a second electrode (anode 211), sequentially over the base substrate (substrate 002); 
each of at least one of the plurality of light sensors (photo diodes 110) comprises a third electrode (cathode 113), a photosensitive layer (photosensitive layer 112), and a fourth electrode (anode 111), sequentially over the base substrate (substrate 002); 
the first electrode and the third electrode are integral or the second electrode and the fourth electrode are integral (Figs. 1-2; cathode 213 and cathode 113 are integral; [0039]).
(e.g., Figs. 1-2 and 4) discloses an upper surface of the photosensitive layer (photosensitive layer 112) has a substantially equal distance (substantially equal distance) to a lower surface of the top substrate (substrate 500)  as an upper surface of the light-emitting layer (light-emitting layer 212). Wang does not disclose an upper surface of the photosensitive layer has a larger distance to a lower surface of the top substrate than an upper surface of the light-emitting layer. However, Hsieh (e.g., Figs. 1A-1C) discloses a display substrate, comprising: a plurality of light emitters (light emitting elements 130) and a plurality of light sensors (photo diodes 140), and a top substrate (top substrate 150) being provided over the plurality of light emitters (light emitting elements 130) and the plurality of light sensors (photo diodes 140); wherein an upper surface of the photosensitive layer (photosensitive layer SM of photo diodes 140) has a larger distance to a lower surface of the top substrate (top substrate 150) than an upper surface of the light-emitting layer (light emitting layer EL of light emitting elements 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsieh to the fingerprint sensor of Wang. The combination/motivation would be to provide alternative design choices to arrange the light emitting elements and the light sensor without changing the operation of the display device integrated with the optical fingerprint sensor (Applicant may also refer to Kim (US 20180060641 A1), e.g., Figs. 18-19 teach an arrangement, of which an upper surface of the photosensitive layer has a smaller distance to a lower surface of the top substrate than an upper surface of the light-emitting layer).


(e.g., Figs. 1-2 and 4) discloses wherein each of the plurality of light-emitters comprises a light-emitting diode (e.g., Figs. 1-2; light emitting diodes 210 comprises a cathode 213, a light-emitting layer 212, and an anode 211).

Regarding claim 8, Wang in view of Hsieh discloses the display substrate of Claim 7, Wang (e.g., Figs. 1-2 and 4) discloses wherein the light-emitting diode is an organic light-emitting diode (OLED) or a microLED (e.g., Figs. 1-2; OLED display panel comprising organic light emitting diodes 210).

Regarding claim 9, Wang in view of Hsieh discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses wherein: the first electrode is a first cathode (cathode 213); the second electrode is a first anode (anode 211); the third electrode is a second cathode (cathode 113); and the fourth electrode is a second anode (anode 111).

Regarding claim 10, Wang in view of Hsieh discloses the display substrate of Claim 9, Wang (e.g., Figs. 1-2 and 4) discloses wherein the first cathode (cathode 213) and the second cathode (cathode 113) are integrated (Figs. 1-2 and [0039]).

Regarding claim 11, Wang in view of Hsieh discloses the display substrate of claim 9, Wang does not disclose wherein at least one of the first anode and the second anode comprises ITO. However, Hsieh (e.g., Figs. 1A-1C) discloses wherein at least one of the first anode and the second anode comprises ITO ([0020]-[0021]; anodes of light emitting elements 130 and photo diode 140 comprise ITO). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsieh to the fingerprint sensor of Wang. The combination/motivation would be to provide a display device integrated with an optical fingerprint sensor.

Regarding claim 14, Wang in view of Hsieh discloses the display substrate of Claim 9, Wang (e.g., Figs. 1-2 and 4) discloses wherein the first anode (anode 211) and the second anode (anode 111) are at a substantially same layer.

Regarding claim 15, Wang in view of Hsieh discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses the display substrate further comprising: a plurality of first thin-film transistors (TFT 220), each electrically coupled with, and configured to control emission of lights from, each of the plurality of light emitters (light emitting elements 210) corresponding thereto; and a plurality of second thin-film transistors (TFT 120), each electrically coupled with, and configured to control output of electrical signals from, each of the plurality of light sensors (photo diodes 110) corresponding thereto.

Regarding claim 17, Wang in view of Hsieh discloses a method for identifying a pattern using a display substrate according to Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses the method comprising: the plurality of light sensors (photo diodes 110) receiving optical signals from lights emitted from the plurality of light-emitters (light emitting elements 210) and reflected by the pattern (fingerprint including ridges A and valleys B), and converting the optical signals into electrical signals (photo diodes 110 converting the optical signals into electrical signals).

Regarding claim 18, Wang in view of Hsieh discloses the method of claim 17, Wang (e.g., Figs. 1-2 and 4) discloses the method further comprising, (photo diodes 110) receiving optical signals from lights emitted from the plurality of light-emitters (light emitting elements 210) and reflected by the pattern (fingerprint including ridges A and valleys B), and converting the optical signals into electrical signals (photo diodes 110 converting the optical signals into electrical signals); emitting light from the plurality of light-emitters (light emitting elements 210).

Regarding claim 19, Wang in view of Hsieh discloses the method of claim 17, Wang (e.g., Figs. 1-2 and 4) discloses the method further comprising, (photo diodes 110) receiving optical signals from lights emitted from the plurality of light-emitters (light emitting elements 210) and reflected by the pattern (fingerprint including ridges A and valleys B), and converting the optical signals into electrical signals using the plurality of light sensors (photo diodes 110 converting the optical signals into electrical signals).

Regarding claim 20, Wang in view of Hsieh discloses a display panel (e.g., Wang’s Figs. 1-2 and 4), comprising a display substrate according to Claim 1.


Regarding claim 2, Wang in view of Hsieh discloses the display substrate of claim 1, but does not disclose wherein the photosensitive layer comprises at least one III-V compound. However, Chang (e.g., Figs. 1-10) discloses a display device including light sensors (e.g., Figs. 3 and 6-8; sensing elements 120 each including a photo diode PD) used for fingerprint detection, wherein, the light sensor (photo diodes PD) comprises a cathode, a photosensitive layer, and an anode. Chang (e.g., Figs. 1-10) further discloses wherein the photosensitive layer comprises at least one III-V compound ([0058]; e.g., photosensitive layer comprises III-V compound). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh. The combination/motivation would be to provide alternative choices of photodiodes in accordance with light emitted from light emitters used for fingerprint detection.

Regarding claim 3, Wang in view of Hsieh and further in view of Chang discloses the display substrate of claim 2, Chang (e.g., Figs. 1-10) discloses wherein the at least one III-V compound comprises copper indium gallium selenide (CIGS) ([0058]; e.g., CuInGaS). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh. The combination/motivation would be to provide 

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and further in view of Reinhold (US 20210004556 A1).
Regarding claim 4, Wang in view of Hsieh discloses the display substrate of claim 1, but does not disclose the display substrate further comprising a plurality of light-shielding members as claimed. However, Reinhold (e.g., Figs. 1-10) discloses a display substrate comprising a plurality of light emitters (e.g., Figs. 2 and 5; light emitting elements 306) and a plurality of light sensors (e.g., Figs. 2 and 5; light sensors 303), and further comprising a plurality of light-shielding members (e.g., Figs. 2 and 5, light-shielding members 301; Fig. 3, light-shielding members 301 and 412), each arranged over, and configured to shield ambient lights from interfering with, each of the at least one of the plurality of light sensors (e.g., Figs. 2, 3 and 5; light sensors 303) positionally corresponding thereto. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh. The combination/motivation would be to reduce a background light signal and improve an optical detection sensitivity and accuracy.

 Reinhold (e.g., Figs. 1-10) discloses wherein each of the plurality of light- shielding members (e.g., Figs. 2 and 5, light-shielding member 301; Fig. 3, light-shielding member 301 or 412; also referred to Figs. 9(a)-9(d)) is configured such that an orthographic projection thereof on an upper surface of the base substrate (base substrate 407) contains an orthographic projection of the each of the at least one of the plurality of light sensors (e.g., Figs. 2-3 and 5, light sensors 303; also referred to Figs. 9(a)-9(d)) positionally corresponding thereto on the upper surface of the base substrate (base substrate 407). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh for the same reason above.

7.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and Reinhold (US 20210004556 A1) and further in view of Chung (US 20150337449 A1).
Regarding claim 6, Wang in view of Hsieh and further in view of Reinhold discloses the display substrate of claim 4, Reinhold (e.g., Figs. 1-10) discloses wherein each of the plurality of light-shielding members comprises a light-shielding layer (e.g., Figs. 2 and 5, light-shielding layer 301; Fig. 3, light-shielding layer 301 or 412), but does not disclose wherein the light-shielding layer comprises a metal layer having a thickness of at least 1000 A. However, Chung (e.g., Figs. 15) discloses wherein the light-shielding ([0094]; light shielding layer 31’). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung to the fingerprint sensor of Wang in view of Hsieh and Reinhold. The combination/motivation would be to provide a metallic light shielding layer with a high reflectivity to reduce a thickness of a fingerprint sensor.

8.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and further in view of Nishida (US 20120286328 A1).
Regarding claim 13, Wang in view of Hsieh discloses the display substrate of claim 1, but does not disclose wherein a thickness of the photosensitive layer is smaller than 1 um. However, Nishida (e.g., Figs. 1-3 and 10-13) discloses a photodiode comprising a photosensitive layer (photosensitive layer 2), wherein a thickness of the photosensitive layer is smaller than 1 um ([0042]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nishida to the photo sensor of Wang in view of Hsieh. The combination/motivation would be to increase response speed of photo detection.

9.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and further in view of Abe (US 20200243620 A1).
(e.g., Figs. 1-2 and 4) discloses the display substrate of claim 15, but does not disclose wherein a gate electrode of each of the plurality of first thin-film transistors and a gate electrode of each of the plurality of second thin-film transistors are electrically coupled to a same node. However, Abe (e.g., Figs. 11-14, 16, and 17) discloses a display device comprising: a plurality of first thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR1), each electrically coupled with, and configured to control emission of lights from, each of the plurality of light emitters (e.g., Figs. 14, 16, and 17; light emitting elements ID) corresponding thereto; and a plurality of second thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR3), each electrically coupled with, and configured to control output of electrical signals from, each of the plurality of light sensors (e.g., Figs. 14, 16, and 17; light sensors LS) corresponding thereto. Abe (e.g., Figs. 11-14, 16, and 17) further discloses wherein a gate electrode of each of the plurality of first thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR1) and a gate electrode of each of the plurality of second thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR3) are electrically coupled to a same node (node SCn). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Abe to modify the fingerprint sensors of the display device of Wang in view of Hsieh. The combination/motivation would be to provide an alternative design choice to integrate an infrared fingerprint sensor with a display device to reduce an interference between the fingerprint sensing and the image display.



Response to Arguments
10.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Hsieh (US 20170213066 A1) has been used for new ground rejection.  

Conclusion	
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20180060641 A1) is cited to teach an OLED display integrated with an optical fingerprint sensor.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691